Dorion Hill, relator, alleges in his complaint that respondent, Judge Peggy Foley Jones, denied his petition for postconviction relief on or about October 31, 1996, in C.P. Case No. CR-226126, but has failed to file findings of fact and conclusions of law. Respondent moved to dismiss or, in the alternative, moved for summary judgment, attached a copy of the trial court's opinion on the merits of the actual case dated January 31, 1989, and attempted to argue the issue was moot. This court denied respondent's motion stating that the opinion from the actual trial in 1988-89 could not be substituted for the findings of fact and conclusions of law to which relator was entitled pursuant to R.C. 2953.21(C).
On November 19, 1998, this court issued an alternative writ of mandamus ordering Judge Jones to issue findings of fact and conclusions of law on or before December 21, 1998, or to show cause, in writing, on or before December 21, 1998, why a permanent writ of mandamus should not be issued. As of this date, Judge Jones has not responded to the alternative writ issued by this court. R.C. 2731.10 provides that "[i]f no answer is made to an alternative writ of mandamus, a peremptory mandamus must be allowed against the [respondent]." State exrel. Papp v. Norton (1993), 66 Ohio St.3d 162, 610 N.E.2d 979. Accordingly, a writ of mandamus is hereby granted ordering respondent, without delay, to issue findings of fact and conclusions of law for the denial of relator's petition for postconviction relief in Cuyahoga County Court of Common Pleas Case No. CR-226126.
Writ granted. Costs to respondent.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE